Citation Nr: 9917156	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for irritable bowel 
syndrome.

2. Entitlement to service connection for a left knee 
disorder.

3. Entitlement to service connection for sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1974, and August 1981 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

For the record, the veteran is a representative with the 
American Legion, and during a week of Travel Board hearings 
held at the RO in February 1999, he represented a number of 
appellants before the undersigned Member of the Board.  
Notwithstanding this prior contact with the undersigned, the 
appellant expressed no objection to testifying before the 
undersigned.   


FINDING OF FACT

The veteran's irritable bowel syndrome, sinusitis/rhinitis, 
and a left knee disorder are related to his military service.


CONCLUSION OF LAW

Irritable bowel syndrome, sinusitis/rhinitis, and a left knee 
disorder were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to service connection for irritable 
bowel syndrome, sinusitis/rhinitis, and a left knee disorder 
are plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim. 38 U.S.C.A. § 
5107(a).  The Board is satisfied that all available relevant 
evidence has been obtained regarding the veteran's claims, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

The law and regulations provide that service connection may 
be established for disability resulting from injury suffered 
or disease contracted in line of duty, or for aggravation of 
a pre-existing injury suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

Here, the service medical records reflect that the veteran 
was frequently treated for sinus trouble and hay fever.  
According to a June 1995 report of medical history, the 
veteran indicated that he experienced seasonal allergies and 
that running caused bilateral knee pain for the previous two 
years.  Physical examination revealed no pertinent 
abnormality.

In November 1996, a service examiner assessed that the 
veteran had bilateral knee discomfort without obvious 
abnormalities, probably indicating the onset of arthritis.

On his December 1997 retirement report of medical assessment, 
the veteran indicated that his knee and sinusitis conditions 
had worsened since his last examination.  He reported that 
his sinusitis had caused him to miss work.  A health care 
provider commented that the veteran had year round sinus 
problems.

The veteran filed his compensation application 17 days after 
discharge in February 1998 for the issues on appeal.  

VA examined the veteran's knees and sinuses in March 1998.  
With respect to his left knee, the examiner diagnosed a 
symptomatic left knee with chondromalacia.  Based on the x-
ray results, there were no significant degenerative changes, 
however, there were probable small bone islands in the distal 
left femur and the proximal left tibia.

Regarding the sinuses, examiners diagnosed allergic rhinitis.  
The sinus x-rays were normal.

In April 1998, the veteran reported, during a VA examination, 
a three year history of frequent bowel movements with 
associated stomach cramps.  The examiner concluded that 
irritable bowel syndrome was the chief and differential 
diagnosis.

In February 1999, the veteran testified before the 
undersigned Member of the Board.  He essentially echoed the 
medical history outlined above.

The Board has carefully reviewed the medical evidence 
pertaining to events during and subsequent to service.  The 
veteran testified that he initially developed these disorders 
during his years of service.  He has further testified that 
these disorders had continued since his retirement.  The 
appellant's testimony was available.

The veteran's hearing testimony is supported by the service 
medical records and the VA examination reports.  In the 
absence of competent evidence to the contrary showing that 
the disorders in question developed postservice, the 
veteran's sworn testimony is highly credible with respect to 
his entitlement to service connection for irritable bowel 
syndrome, left knee pain, and sinusitis/rhinitis.  Based on 
the credibility of his hearing testimony in light of the 
medical evidence, the veteran is entitled to service 
connection for irritable bowel syndrome, sinusitis/rhinitis, 
and a left knee disorder as  having been incurred during 
service.


ORDER

Service connection for irritable bowel syndrome, 
sinusitis/rhinitis, and a left knee disorder is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

